DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Page 2 line 16 recite “...from from...”;
Page 3 lines 13 to 16 recite “...and and...”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  it recites “said unit” in line. However, it should recite “said power monitoring and sensing unit”. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device for” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The newly amended claim 1 recites “transmitting data including command and control data from said power monitoring and sensing unit to the ISU  to cause the ISU to communicate at least a portion of the command and control data to a central control facility of a monitoring system...; receiving a response to the command and control data from from the central control facility of a monitoring system at the ISU; and communicating the response from the ISU to the power monitoring and sensing unit to manage and control power transmission therethrough”.  However, there is no support for these amendments in the disclosure. Furthermore, applicant did not provide any support for these amendments in the corresponding arguments/remarks. Therefore, this claim fails to comply with the written description requirement.
Claims 2-14 and 19 are rejected the same because they depend upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 and 19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the receipt of an ISU signal” in page 3 line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 and 19 are rejected the same because they depend upon claim 1.

Claim 2 recites “the power monitoring unit” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claims 5-8 are rejected the same because they depend upon claim 2.

Regarding claim 2, claim limitation “communication device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 5-8 are rejected the same because they depend upon claim 2.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 recites “said power monitoring unit” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claims 11-13 are rejected the same because they depend upon claim 3.

Claim 8 recites “a like monitoring unit”. It is not clear what applicant intended to cover by the recitation “a like”. Therefore, this claim is deemed indefinite. 

Claim 8 recites “said monitoring unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites “said monitoring unit” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 10 is rejected the same because it depends upon claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (US 20090167494 A1) in view of Rice (WO2008134810A1).

Regarding claim 1, Martins discloses method for power monitoring and sensing by using a system having at least one power monitoring and sensing unit (fig. 2 iCords 107.1 to 107.n; [0026]) in communication with at least one individual signal unit (ISU) ([0001] and fig. 2 central module 106), the power monitoring and sensing unit including  a transceiver circuitry (fig. 4 radio transceiver 114) and a circuitry for monitoring power flow through said unit when coupled to a power outlet (figs. 2 and 4; [0026] FIG. 2 shows an exemplary embodiment for typical RCMPDS 105 deploying iCords 107.1 to 107.n, the object of this invention. The RCMPDS 105 is a remotely controlled and monitored system for electric loads 102.L. The current sensor 110 can sense the analog current passing through its leads and is interfaced to MCU 115 by means of the analog to digital converter or ADC 111. Similarly a analog voltage sensor 112 can sense the analog voltage across the electric power rails coming from power inlet 101 and is interfaced to MCU 115 by means of the analog to digital converter or ADC 111. Environmental sensors can be also interfaced to MCU 115 by means of the analog to digital converter or ADC 111.), the method comprising:  
transmitting data including command and control data from said power monitoring and sensing unit to the ISU to cause the ISU to communicate at least a portion of the command and control data to a central control facility (figs. 2-3 illustrates the iCords 107.1 – 107.n transmitting and receiving data to the central module 106. Also see fig. 10; [0003] The function of an IPDU can be replaced by the combination of several iCords attached to power outlets (or power strips) and a central module which allows each iCord to be individually and remotely controlled and monitored. The iCord will sit in between the original electric power cord and the load's power inlet. This strategic positioning of the iCord makes it possible to control, meaning switch the load on or off, and monitor, meaning measure the load's current flow, voltage, power, energy etc (i.e. “data including command and control data”). [0032] FIG. 10 shows an exemplary block diagram for standalone central module 106. The system revolves around a central processor 116 connected to RAM memory 117 and non-volatile memory 118. The system has two main communication paths. The first one is upstream, or the connection to the outside world (i.e. “a central control facility”): network or internet. This is usually provided by the Ethernet MAC/PHY interface provided by 119. The other communication path is downstream providing a path to the iCords 107. This downstream communication path is provided by the Radio Transceiver 114, which can use a point to multi point or a mesh topology in order to reach as many iCords 107 as necessary. The central module 106 provides the bridge between these two communications paths, allowing a remote user (i.e. “a central control facility”)  to fully control and query data (i.e. “transmitting data including command and control data”) out of each iCord 107. Therefore, based on the above citations, it is implied that the iCords 107 transmit data (i.e. “data including command and control data”) to the central module 106 and the central module 106 transmits said data to the remote user in order to allow the remote user to monitor and control the iCord. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”’); and 
receiving a response to the command and control data from the central control facility of a monitoring system at the ISU (figs. 2-3 illustrates the iCords 107.1 – 107.n transmitting and receiving data to the central module 106. Fig. 10 illustrates the central module in communication with the iCords 107 and remote user; [0003] The function of an IPDU can be replaced by the combination of several iCords attached to power outlets (or power strips) and a central module which allows each iCord to be individually and remotely controlled and monitored. The iCord will sit in between the original electric power cord and the load's power inlet. This strategic positioning of the iCord makes it possible to control (i.e. “receiving a response to the command and control data”), meaning switch the load on or off, and monitor, meaning measure the load's current flow, voltage, power, energy etc (i.e. “command and control data”). [0032] FIG. 10 shows an exemplary block diagram for standalone central module 106. The system revolves around a central processor 116 connected to RAM memory 117 and non-volatile memory 118. The system has two main communication paths. The first one is upstream, or the connection to the outside world (i.e. “a central control facility”): network or internet. This is usually provided by the Ethernet MAC/PHY interface provided by 119. The other communication path is downstream providing a path to the iCords 107. This downstream communication path is provided by the Radio Transceiver 114, which can use a point to multi point or a mesh topology in order to reach as many iCords 107 as necessary. The central module 106 provides the bridge between these two communications paths, allowing a remote user (i.e. “a central control facility”)  to fully control (i.e. “receiving a response to the command and control data”) and query data out of each iCord 107. Therefore, based on the above citations, it is implied that the remote user (i.e. “central control facility”) transmits a command/response, in response to the received data, to the central module 106 (i.e. “ISU”) and the central module 106 transmits the command to the iCord 107 (i.e. “power monitoring and sensing unit”) in order to remotely control and monitor the iCord. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”’); and 
communicating the response from the ISU to the power monitoring and sensing unit to manage and control power transmission therethrough (figs. 2-3 illustrates the iCords 107.1 – 107.n transmitting and receiving data to the central module 106. Fig. 10 illustrates the central module in communication with the iCords 107 and remote user; abstract, the iCord contains electronic circuit capable of switching its power outlet on/off based on controls sent wirelessly by a central module. [0003] The function of an IPDU can be replaced by the combination of several iCords attached to power outlets (or power strips) and a central module which allows each iCord to be individually and remotely controlled and monitored. The iCord will sit in between the original electric power cord and the load's power inlet. This strategic positioning of the iCord makes it possible to control, meaning switch the load on or off, and monitor, meaning measure the load's current flow, voltage, power, energy etc. [0032] FIG. 10 shows an exemplary block diagram for standalone central module 106. The system revolves around a central processor 116 connected to RAM memory 117 and non-volatile memory 118. The system has two main communication paths. The first one is upstream, or the connection to the outside world (i.e. “a central control facility”): network or internet. This is usually provided by the Ethernet MAC/PHY interface provided by 119. The other communication path is downstream providing a path to the iCords 107. This downstream communication path is provided by the Radio Transceiver 114, which can use a point to multi point or a mesh topology in order to reach as many iCords 107 as necessary. The central module 106 provides the bridge between these two communications paths, allowing a remote user (i.e. “a central control facility”)  to fully control (i.e. “receiving a response to the command and control data”) and query data (i.e. “transmitting data including command and control data”) out of each iCord 107. Therefore, based on the above citations, it is implied that the remote user (i.e. “central control facility”) transmits a command/response, in response to the received data, to the central module 106 (i.e. “ISU”) and the central module 106 transmits the command to the iCord 107 (i.e. “power monitoring and sensing unit”) in order to remotely control and monitor the iCord. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”’).
However Martin does not expressly disclose and wherein ISU communication to the central control facility causes the central control facility to execute one or more predefined steps; wherein at least some of said predefined steps are configurable by an owner of said ISU or an independent third party provider, and wherein the predefined steps include transmitting a notification to a recipient nominated by the owner of the receipt of an ISU signal, and, wherein the communicated data from the ISU  to said central control facility causes said central control facility to execute an assembled schedule of said predefined steps configurable by said owner of the ISU using a website hosted by the third party provider.
Furthermore, Rice, from a similar field of endeavor, teaches transmitting data including command and control data from said power monitoring and sensing unit to the ISU (fig. 1A, pg. 4 lines 32-39, Preferably, each said individual signal units is provided with at least one external event sensor (i.e. “power monitoring and sensing unit”). Preferably, said at least one external event sensor is adapted to respond to a change in status of a said item of infrastructure . Preferably, a said individual signal unit receives an input signal from said at least one external event sensor at said change of status. pg. 26 lines 31-38, The power supply and control module 42 is adapted to maintain individual signal unit 22 (i.e. “ISU”) in a passive, standby state until receiving a signal (i.e. “command and control data”) from an external event sensor) to cause the ISU to communicate at least a portion of the command and control data to a central control facility of a monitoring system (fig. 1A, pg. 7 lines 8-12, Accordingly, in a first broad form of the invention, there is provided an apparatus and monitoring system for response to incidents sensed by at least one sensor of an individual signal unit; said response comprising in a first instance, transmission to a central control facility by a said individual signal unit. pg. 28 lines 24-27, The information thus received is used by the central  control facility to program the procedure to be followed by the facility in response to signals received from the individual signal unit.) and wherein ISU communication to the central control facility causes the central control facility to execute one or more predefined steps (page 2 lines 4-23: wherein a signal from a said individual signal unit to a central control facility causes said central control facility to execute one or more predefined steps; at least some of said predefined steps configured or reconfigurable by an owner of said individual signal unit; at least some of the predefined steps provided by one or more independent parties; at least some predetermined steps configured or reconfigurable by said independent parties.); receiving a response to the command and control data from the central control facility of a monitoring system at the ISU (fig. 1A, pg. 3 lines 25-26, data flow between said central control facility and an individual signal unit is bidirectional. Pg. 4 8-21, each device of said individual signal units transmitting a signal to said central control facility during said powered up state; said signal triggering a programmed predefined sequence of responses.); and communicating the response from the ISU to the power monitoring and sensing unit to manage and control power transmission therethrough (fig. 1A, pg. 5 lines 32-34 and pg. 26 lines 24-27, a said individual signal unit is provided with at least one output relay; said at least one output relay adapted to control an external device. Pg. 6 lines 20-23, said devices adapted to execute pre-programmed responses to a signal received from a said individual signalling device. Pg. 32 lines 5-15, The power supply and control module 42 is adapted to maintain individual signal unit 22 in a passive, standby state until receiving a signal from an external event sensor. Such a signal initiates a powering up of the device, enabling it to transmit its unique encrypted identifying code to the central control facility. After transmission of this signal the individual signal unit powers down and returns to its passive standby state. An individual signal unit 20 may also be brought into a powered up state on command from the central control facility 12.);  wherein at least some of said predefined steps are configurable by an owner of said ISU or an independent third party provider, and wherein the predefined steps include transmitting a notification to a recipient nominated by the owner of the receipt of an ISU signal (pg. 2 lines 4-23: wherein a signal from a said individual signal unit to a central control facility causes said central control facility to execute one or more predefined steps; at least some of said predefined steps configured or reconfigurable by an owner of said individual signal unit; at least some of the predefined steps provided by one or more independent parties; at least some predetermined steps configured or reconfigurable by said independent parties. Page 2 lines 34-39: Preferably said predefined steps include a communication between said central control facility and a said owner or registered user of said individual signal unit. Preferably said communication between said central control facility and said owner or registered user is by means of any communication network. Page 7 lines 15-21, page 8 line 34 to page 9 line 6, and page 27 line 40-page 28 line 9: transmission of data from said central control facility to one or more recipients nominated by a registered owner of said individual signal unit/ and wherein registration of a said individual signal unit and configuration of sensing and of said response is via a web-based interface.), and, wherein the communicated data from the ISU  to said central control facility causes said central control facility to execute an assembled schedule of said predefined steps configurable by said owner of the ISU using a website hosted by the third party provider (page 22 lines 22-36: Preferably, said registering of a said individual signal unit includes the steps of: (1) accessing a web site maintained by said central control facility, (m) establishing a user name and password with said central control facility, (n) entering into said web site a registration code of said individual signal unit, (o) entering a user selected identifier name for said individual signal unit, (p) entering details of one or more sensors to be connected to said individual signal unit, (q) entering details of said response executable by said central control facility. Page 23 lines 31-36: Figures 6 to 12 are pages of a possible web site for registering an individual signal unit with a central control facility, Figures 13 to 16 are further pages of the web site of Figures 6 to 12, for configuring of an individual signal unit. Page 24 line 48 – page 25 line 24: With reference to Figure IA there is shown a reconfigurable, collaboratively expandable monitoring system 200 in accordance with a first preferred embodiment of the present invention. In this instance the system comprises components as described with reference to Figure IB (see below) . The emphasis in this instance revolves around the reconfigurability and collaborative input of the system 200 whereby third party providers 201 (in this instance, labelled Pi, P2 , P3…PN ) provide respective tools 202 (in this instance, respectively nominated Ti, T2 , T3…TN ) , which tools are available for the user/owner/nominated recipient 30 of a respective one or more individual signal units 22 to utilise so as to define steps or actions to occur consequence to events detected and reported by the individual signal units 22. The tools 202 are made available to a user 30 preferably via a web interface screen 203 which will include a tool assembly pane 204 where an individual user 30 can assemble a schedule of predefined steps 205 (step 1, 2, 3…N) to in response to events 206 (event 1, 2, 3…N) . The manner of assembly of the predefined steps is described in more detail further in this specification. In this way a user 30 of one or more of the individual signal units 22 can program responses to events detected by the individual signal units 22 using tools 202 selected from an ever- increasing number of tools based on tools supplied by third party providers 201.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to provide ISU communication to the central control facility that causes the central control facility to execute one or more predefined steps, at least some of said predefined steps are configurable by an owner of said ISU or an independent third party provider, and wherein the predefined steps include transmitting a notification to a recipient nominated by the owner of the receipt of an ISU signal, and wherein the communicated data from the ISU  to said central control facility causes said central control facility to execute an assembled schedule of said predefined steps configurable by said owner of the ISU using a website hosted by the third party provider as taught by Rice in the system taught by Martins in order to have system adapted to monitor status of devices and acting upon status signals (as taught by page 1 lines 1-7 and 24-30 of Rice).

Regarding claim 3, Martin in view of Rice discloses the method of claim 1, wherein said power monitoring unit includes one or more sensors for detection of proximate environmental parameters (Martins fig. 4 and [0025]-[0026] environmental sensors 113). 

Regarding claim 4, Martins in view of Rice discloses the method of claim 1, wherein said transceiver circuitry includes short range wireless communication protocols (Martins fig.4 radio transceiver 114. Rice pg. 35 lines 33-35, RF ports, Infra Red, Wi/Fi, Bluetooth). 

Regarding claim 9, Martins in view of Rice discloses the method of claim 1, wherein said unit is provided with relay circuitry for on/off control of power flow through said monitoring unit (Martins fig. 4 relay switch 109. Claim 1 – a power relay or switching device located inline between power inlet and power outlet that can turn the electric power outlet on or off). 

Regarding claim 10, Martins in view of Rice discloses the method of claim 9, wherein said power flow is mains power flow (Martins fig. 2-4 and claim 1. Rice pg. 38 line 37). 

Regarding claim 11, Martins in view of Rice discloses the method of claim 3, wherein said parameters include proximate ambient temperature (Martins fig. 4 environmental sensors includes temperature. Also see [0001], [0025] and claim 1). 

Regarding claim 14, Martins in view of Rice discloses the method of claim 1, wherein said unit transmits power usage data of a power consuming appliance or device connected to said sockets (Martins figs. 2-4 and [0001] iCords 107 would be for powering up several electrical appliances or loads which would be remotely controlled and monitored by a central module). 

Regarding claim 19, Martins in view of Rice, Osann and Puschnigg discloses the method of claim 1, and suggest wherein a communication between said individual sensing unit and said central control facility is not limited by distance (Martins fig. 10; [0032] The first one is upstream, or the connection to the outside world: network or internet. This is usually provided by the Ethernet MAC/PHY interface provided by 119. Rice pg. 2 ln 24-26, a communication between said individual signal unit and said central control facility is not limited by distance.). 


Claims 2 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (US 20090167494 A1) in view of Rice (WO2008134810A1) as applied to claim 3 above, further in view of Puschnigg (US 7964989 B1).

Regarding claim 2, Martins in view of Rice discloses the method of claim 1, but does not expressly disclose wherein the power monitoring unit incorporates a communication device for transmission of power use data to a remote receiving unit. Although, Martins teaches transceiver 114 in fig. 4. Also Rice pg. 35 lines 33-35, teaches RF ports, Infra Red, Wi/Fi, Bluetooth.
Puschnigg, from a similar field of endeavor, teaches a power monitoring unit (figs. 1-4, 6, and 16, apparatus 10 ) incorporates a communication device (figs. 4 and 6 transceiver 50a including antenna 50) for transmission of power use data to a remote receiving unit (fig. 16 mobile device 210, fig. 22 power state (i.e. “power use data”); col 8 ln 42-45: In this embodiment, the mobile handheld device 210 (i.e. “remote device”) wireless communicates directly with the antenna 50 of the apparatus 10 preferably using a WiFI communication protocol. Col 9 ln 1-7, The status page 190 displays the status of the devices and users can turn devices OFF or ON from this page.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to provide a communication device for transmission of power use data to a remote receiving unit as taught by Puschnigg in the system taught by Martins in view of Rice in order to control power to an electrically powered device (as suggested in col 1 ln 18-20 of Puschnigg).
Regarding claim 5, Martins in view of Rice and Puschnigg discloses the method of claim 2, wherein said remote receiving unit is a mobile phone (Rice pg. 25 lines 30-39, a mobile phone network. pg. 35 lines 5-6 mobile phone 152. Puschnigg fig. 16 mobile device 210).

Regarding claim 6, Martins in view of Rice and Puschnigg discloses the method of claim 2, wherein said remote receiving unit is an individual sensing unit (Martins fig. 2 central module 106. Rice individual signal unit 22). 

Regarding claim 7, Martins in view of Rice and Puschnigg discloses the method of claim 2, and suggest wherein said remote receiving unit is a Wi-Fi router in communication with one or more nominated receiving entities over the Internet (Puschnigg fig. 17 router 144; col 2 ln 44- col 3 ln 10, wireless router. col 8 ln 42-45: In this embodiment, the mobile handheld device 210 (i.e. “remote device”) wireless communicates directly with the antenna 50 of the apparatus 10 preferably using a WiFI communication protocol.). 

Regarding claim 8, Martins in view of Rice and Puschnigg discloses the method of claims 2, wherein said remote receiving unit is a like monitoring unit configured as a slave unit under control of a designated master said monitoring unit (Puschnigg fig. 17 and col 8: 49-67, The first installed apparatus 10 is the master apparatus 10 and monitors the network for any additional apparatus 10b. When a new apparatus 10b is detected on the network, the first apparatus 10 remotely manages other apparatus 10b using a single WebUI, PC program or WiFi enabled hand held. The user will either: a) logon to the original apparatus 10 and have selectable tabs and additional options to manage all of the apparatus 10b on the network; or b) manage each apparatus 10b discretely using individual IP addresses. Local user settings to the individual apparatus 10b supersede commands and/or timers from the master apparatus 10. The apparatus 10 is compatible with various web browsers such as, but not limited to, Mozilla Firefox, Microsoft Explorer and Google Chrome.). 

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (US 20090167494 A1) in view of Rice (WO2008134810A1) as applied to claim 3 above, further in view of Osann (US 20030050737 A1).

Regarding claim 12, Martins in view of Rice discloses the method of claim 3, but does not expressly disclose wherein said parameters include proximate lighting levels.
Osann, from a similar field of endeavor, teaches parameters include proximate lighting levels (Osann fig. 22, [0144], and claim 63 – light intensity detector). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to provide light intensity detector as taught by Osann in the system taught by Martins in view of Rice in order to determine intensity of light (as suggested in [0144] and claim 63 of Osann).

Regarding claim 13, Martins in view of Rice discloses the method of claim 3, but does not expressly disclose wherein said parameters include motion sensing.
 Osann, from a similar field of endeavor, teaches parameters include motion sensing (Osann, fig. 5-6 and 22; [0106] and [0144] a motion detector 17. Also see claims 9, 41, 61, 68, 83-84).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to provide motion detector as taught by Osann in the system taught by Martins in view of Rice in order to provide motion detection information (as suggested in [0106], [0144], claims 9, 41, 61, 68, and 83-84 of Osann).

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new citations being used in the current rejection.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684